department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-10306-94 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel attn from deborah a butler assistant chief_counsel field service cc dom fs subject tax effect of a distribution of a note this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend fp fs dp country x date date date date date year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref issue whether the rationale of 232_f2d_118 2d cir applies to treat the distribution of notes from dp to its parent as a distribution with respect to stock which would constitute a dividend to the extent of the earnings_and_profits of dp conclusion because the rationale of kraft foods does not apply for the reasons stated below the distribution would not be given any_tax effect instead the note would be treated as a statement by dp to make payments in the future according to the terms of the note facts the taxpayer dp was the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return for year the tax_year at issue as of the date of the declaration of the promissory notes described below dp owned all of the stock of several subsidiaries all of the stock of dp is owned by fs all of whose stock is owned by fp a country x corporation fp also owns all of the stock of several subsidiaries some of which including fs are country x corporations and some of which are domestic however because these domestic subsidiaries are not direct affiliates of dp they are not members of the dp consolidated_group on date subsidiaries of dp distributed interest-bearing assignable promissory notes payable on date to dp in the aggregate amount of dollar_figureb dp in turn distributed these notes up the chain where they were assigned to various domestic subsidiaries of fp on date dp submitted its five-year corporate plan this plan stated that dp on behalf of the issuers did not intend to pay the notes during such five-year period even though the scheduled payment_date occurred within this period subsequent five-year plans through the end of year also stated that dp did not intend to pay the notes during such periods on date the issuer and holder of each note both of which were affiliates of fp each entered into an agreement postponing the payment of that note which payment was due on date on date the parties restructured the payment schedule of the notes with principal payments scheduled to begin in year and continuing through year the distribution of the notes by dp brought the total amount of its distributions during year to approximately dollar_figuree which was approximately dollar_figured in excess of the current and accumulated_earnings_and_profits e_p of dp thus dp treated approximately dollar_figurec of the distributions as dividends and approximately dollar_figured of the distributions as return_of_capital as a result of the disposition of certain assets of the dp group to unrelated parties in year with the proceeds distributed to fs as well as the distribution of other assets of the dp group to fs in year the value of the dp group declined from approximately dollar_figuref to approximately dollar_figurea in addition the debts for which the dp group were liable as of the end of year including the notes contributed to a decrease in the retained earnings_of the dp group from approximately dollar_figured to dollar_figured law and analysis case law dp argues that the distribution of the notes should be treated as a dividend in support of its position dp cites the case of 232_f2d_118 2d cir in kraft foods national dairy nd purchased all of the assets of kraft-phenix cheese corporation the taxpayer and issued a note in partial payment therefor nd then transferred most of these assets to the taxpayer in exchange for all of its outstanding_stock for several years the taxpayer distributed most of its earnings to nd which used such amounts to pay its debts including its debt incurred to acquire the assets subsequently contributed to the taxpayer for several years following the acquisition nd filed a consolidated_return which included the taxpayer however when congress abolished the privilege of an affiliated_group_of_corporations to file a consolidated_return the taxpayer's board_of directors declared a dividend of dollar_figure million the form of the distribution wa sec_30 notes each for dollar_figure million pincite interest per annum payable in approximately years simultaneous with this declaration the taxpayer revalued its assets as revalued the taxpayer had a value in excess of the amount of the distribution however it could not have distributed such amount in cash without liquidating a substantial portion of the business for the first five years after the issuance of the notes which were the years at issue the taxpayer had sufficient earnings not only to pay nd the interest required by the notes but also to distribute dividends to nd in determining the tax consequences of the distribution of the notes the court applied certain debt equity factors the parent-subsidiary relationship the fact that an initial equity_interest was converted into a purported debt interest the alleged thin_capitalization resulting from the transaction and the lack of a business_purpose other than tax_avoidance after noting that transactions between a parent and its wholly owned subsidiary merit close scrutiny the court further noted that arm's-length transactions between a parent and a sub would nevertheless be respected in this case the court concluded that although the interest rate that nd charged the taxpayer was slightly higher than it had to pay for its own debt such interest rate was neither unrepresentative nor uncompetitive in addition the court concluded that even though the debt was between a parent and a subsidiary such debt would not necessarily be subordinated to debt owed by the taxpayer to outside parties thus the court refused to disregard the transaction at issue simply because it occurred between a parent and a subsidiary the service argued that the distribution represented originally invested equity since the notes were not issued in exchange for additional funds nor against accumulated equity the court rejected this argument noting that the tax law allow earnings to be distributed as a dividend see sec_1_301-1 or in the form of a note for example following a recapitalization the service argued that the debt equity ratio was disproportionate although the opinion did not state such ratio however the court calculated the ratio as relying on market values to determine the value of the taxpayer’s assets as opposed to relying on book values the court did not consider this ratio disproportionate finally the court refused to disregard the transaction simply because the taxpayer had no business_purpose other than tax_avoidance the court noted that the transaction was only entered into because of the change in the treatment of consolidated_returns that the parties were separate entities and the transaction affected the legal rights and obligations of each party analysis a transfer of funds from a corporation to a shareholder is considered debt rather than equity if at the time of the distribution the parties intended that it be repaid 962_f2d_1077 1st cir citing 611_f2d_866 ct_cl involving loans from a shareholder to a corporation courts typically determine whether the requisite intent to repay was present by examining available objective evidence of the parties' intentions such as the degree of corporate control enjoyed by the taxpayer the corporate earnings and dividend history the use of customary loan documentation such as promissory notes security agreements or mortgages the creation of legal obligations attendant to customary lending transactions such as payment of interest repayment schedules and maturity dates the manner of treatment accorded the distributions as reflected in corporate records and financial statements the existence of restrictions on the amount of the distribution the magnitude of the distributions the ability of the shareholders to repay whether the corporation undertook to enforce repayment the repayment history and the taxpayer's disposition of the funds received from the corporation crowley v commissioner supra we discuss the relevant factors below related_party debt the advances in this case are subject_to strict scrutiny because each purported creditor and purported debtor are related parties ie all are affiliates of fp see matter of uneco inc v 532_f2d_1204 8th cir quoting cayuna realty co v united_states 382_f2d_298 ct_cl advances between a parent_corporation and a subsidiary or other affiliate are subject_to particular scrutiny 'because the control element suggests the opportunity to contrive a fictional debt' see also p m fin cor302_f2d_786 3d cir sole shareholder-creditor's control of corporation will enable him to render nugatory the absolute language of any instrument of indebtedness and 398_f2d_694 3d cir however there must be something more than this to support the inference that the parties did not intend to treat the advances as bona_fide indebtedness see 388_f2d_886 4th cir 390_f2d_965 ct_cl formal indicia each note has the formal indicia of indebtedness because it requires the payment of a sum certain collectively dollar_figureb on a fixed maturity_date date see 76_f2d_11 2d cir provision for payment of a sum certain with fixed interest rate supports debt characterization see also 133_f2d_990 6th cir fixed maturity_date one of most important factors in determining debt status however the parties twice postponed the payment_date of each note eventually establishing a payment schedule as opposed to one maturity_date therefore this factor does not favor respecting the characterization of the notes as debt treatment by the parties since actions speak louder than words the parties' treatment of the notes is crucial in determining whether its characterization as debt should be respected see 58_tc_1062 see also waller v united_states ustc d neb failure to enforce outweighs formal indicia as noted above the parties twice postponed the payment_date of the notes in addition the five-year plans of dp issued for the period that included the scheduled payment_date as well as subsequent periods stated that dp did not intend to pay the notes during such periods by these actions the parties did not evidence a serious intent to pay the notes in a timely fashion see laidlaw transportation inc v commissioner tcmemo_1998_232 75_tcm_2598 therefore this factor does not favor respecting the characterization of the notes as debt expectation of repayment not only must the purported creditor expect repayment the expectation must be reasonable repayments dependent on the fortunes of the business indicate equity dixie dairies corp supra estate of mixon v united_states supra you have indicated that it was not reasonable for the holder of the notes to expect that the issuers had the means to repay the debt first the value of the dp group had been drastically reduced in size this significantly reduced the amount of assets and presumably as well the earnings available to satisfy the debt in other words the ratio of the notes to the value of the assets increased substantially after these distributions second the parties twice postponed payment of the notes however dp cannot argue that unforeseen factors caused these postponements the five-year plans of dp stated that it did not intend to pay the notes during the period covered by such plans thus it is clear that there was no serious expectation of payment of the note see laidlaw transportation inc supra therefore this factor does not favor respecting the characterization of the notes as debt kraft foods we agree that kraft foods is distinguishable based on the factors discussed above the dollar_figure million note issued by the taxpayer to nd were clearly debt first the notes contained a formal indicia of debt second the parties treated the notes as debt the taxpayer made regular payments of interest the principal was not due during the years at issue in addition the taxpayer made other distributions to nd these payments and distributions were all out of the taxpayer’s earnings third the expectation of payment was reasonable considering the amount of earnings the taxpayer generated finally the notes were issued only because congress abolished the privilege of an affiliated_group_of_corporations to file consolidated_returns by contrast based on the factors discussed above it is not clear that the notes are debt in fact the factors discussed above argue strongly that the notes should be disregarded and treated merely as a statement by dp to make payments in the future case development hazards and other considerations as a threshold matter we note that the request for field_service_advice does not state what the interest rate of each note was whether each such rate was reasonable and whether interest payments on the notes were regularly made although the request does hint in several places that such payments were made based on subsequent discussions we have learned that the interest rate was reasonable and that payments were regularly made in that case this factor favors dp although we do not think that it changes the underlying analysis in other words because of dp’s statements in its various business plans that it did not intend to pay the notes and because of the repeated postponements of the maturity_date based on the apparent inability to pay the notes the parties did not treat the notes as debt nor did the holder expect to be paid when due second we do not believe that kraft foods is as limited in scope as you suggest nor as dispositive as dp asserts kraft foods applies the same debt equity principles as in the cases discussed above or as in the cases discussed in the prior field_service_advice for example it has been recently cited for the proposition that a corporation can distribute its own note as a dividend provided the note otherwise qualifies as debt see eg bittker and eustice federal income_taxation of corporations and shareholders 6th ed s n cumulative supplement no kraft foods has also been recently cited for the proposition that an arm’s-length transaction between related parties will be respected see eg 881_f2d_247 6th cir finally it has been recently cited for the proposition that a transaction that affects the legal relations of separate albeit related corporations will be respected even though tax considerations were one motivation for the way the parties structured the transaction see eg 157_f3d_231 ndollar_figure 3d cir moreover none of these recent authorities have relied on the particular legal circumstances present in kraft foods the abolition by congress of the privilege of an affiliated_group_of_corporations to file a consolidated_return to similarly limit its application in any event in this case the parties did not consider their legal relations affected by the transaction as noted above the business plan stated that dp did not intend to pay the notes in addition the maturity_date was repeatedly postponed thus the issuance of the notes had no legal consequences to the parties third the transaction was clearly structured with tax considerations in mind as you pointed out the distribution of the notes in this case will allow dp to distribute its earnings tax-free in other words if dp had had earnings at the time of the distribution of the notes and the other factors of the debt equity test had been satisfied such notes would have been treated as a dividend yet because dp distributed the notes after it distributed a substantial amount of other_property dp had no earnings by the time such notes were distributed thus when the notes are paid the earnings_of dp will be distributed tax free fourth the agent argues that in determining the value of dp’s assets book_value and not fair_market_value should be used we note that this argument is contrary to the position adopted by the second circuit in kraft foods it is also contrary to the position adopted by the ninth circuit see miller’s 239_f2d_729 9th cir which cites to kraft at p and 748_f2d_1365 9th cir in which the service in an aod acquiesced in that court's calculation of the debt equity ratio thus we do not recommend that the agent pursue this argument fifth we note that a consequence of not treating the notes as debt will be to disallow the interest deductions claimed by dp in subsequent years instead such amounts would be treated as dividends ultimately distributed to a foreign_corporation for which there would be withholding an additional consequence of not treating the notes as debt will be that the holder of the notes would be able to reduce its gross_income for all such open years by such amounts finally assuming that the issuance of the new notes either as a distribution or as discussed below in exchange for the old instrument is treated as debt because for example dp made principle and interest payments thereon the notes would be treated as having been distributed in that year further assuming sufficient earnings_and_profits the distribution of the notes would be treated as a dividend for which there would be withholding alternative characterization there is an alternative characterization to disregarding the notes as described above the service could treat the notes as an equity_interest by the holder in the issuers because the notes had on their face a limited term they would likely be considered preferred_stock in that case dp would still be denied interest deductions in subsequent years however because the amounts now recharacterized as dividends would be considered as paid to a domestic holder there would be no withholding moreover since the amounts received by the holder would be treated as dividends instead of interest the holder may be entitled to a dividends received deduction finally when the issuers are treated as issuing the new notes treated as debt they would be treated as issuing these notes in redemption of the preferred_stock pursuant to sec_302 this redemption would be tested under sec_302 to determine if the proceeds should be taxed to the holder as an exchange under sec_1001 if sec_302 does not apply then under sec_302 the proceeds would be taxed to the holder as a dividend under sec_301 under sec_302 the constructive_ownership rules of sec_318 apply in making this determination under sec_318 the holder of the notes a direct affiliate of fp would be treated as owning all of the stock owned directly or indirectly by fp such stock would include the stock of the issuers of the notes thus both before and after the redemption the holder would be treated as owning all of the stock of the issuers consequently the redemption would not qualify under sec_302 therefore the proceeds would be treated as a dividend to the holder please call if you have any further questions by ___________________ arturo estrada acting branch chief corporate branch cc
